[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit


No. 99-2013

                      EMMETT S. MULDOON,

                     Plaintiff, Appellant,

                              v.

                SOCIAL SECURITY ADMINISTRATION,

                     Defendant, Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF MASSACHUSETTS

      [Hon. George A. O’Toole, Jr., U.S. District Judge]


                            Before

                      Selya, Circuit Judge,
                Campbell, Senior Circuit Judge,
                   and Lipez, Circuit Judge.



     Emmett S. Muldoon on brief pro se.
     Donald K. Stern, United States Attorney, and Anita Johnson,
Assistant U.S. Attorney, on brief for appellee.




                         June 22, 2000
           Per Curiam.      Plaintiff, a state prisoner, appeals

 the    dismissal      of   his     complaint     challenging    the

 constitutionality of the provision of the Social Security

 Act which disqualifies persons confined pursuant to a felony

 conviction 1   from    receiving    social     security   disability

 benefits while they are incarcerated.           42 U.S.C. § 402(x)

 (1998).

           On appeal, plaintiff acknowledges that Section

 402(x) has been upheld against constitutional challenge by

 every court to consider the matter, but he argues that the

 district court erred in relying on those cases.            He urges

 that his claims are entirely different from those raised and

 rejected in prior cases.         The "fundamental" basis of his

 challenge, he explains, is that his due process right to

 obtain private counsel of his choice is violated by the

 suspension of these benefit payments.            He wishes to hire

 counsel to assist him in postconviction proceedings and in



    1Effective April 7, 2000, an amendment enlarges the
disqualified class to include those who are confined on or after
the effective date pursuant to a conviction for "a criminal
offense." 42 U.S.C. § 402(x) (2000).

                                  -2-
civil suits connected to his former business.      However,

there is no due process right to    government expenditures

for such a purpose.

          We also apprehend no merit to plaintiff's other

claims, which he characterizes as raising similarly unique

theories under a myriad of other constitutional provisions,

the Rehabilitation Act, and the Americans with Disabilities

Act.   There also was no prejudicial error in the district

court's failure to rule on plaintiff's motion to amend the

complaint by   adding claims under 42 U.S.C. §§ 407(a), (b).

The proposed amendment did not state a claim upon which

relief could be granted.

          Affirmed.




                             -3-